Exhibit 10.6
Execution Copy


GUARANTY AND SECURITY AGREEMENT


This GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is dated October 28,
2016 by and among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a Delaware limited
liability company (“Borrower”), each of the other Persons listed on the
signature pages hereof or that becomes a party hereto (together with the
Borrower, the “Grantors” and each, a “Grantor”) and COMPASS BANK, in its
capacity as administrative agent (together with its successors and assigns,
“Administrative Agent”) for the Lenders and each other Secured Party (each as
defined in the Credit Agreement referred to below).
WHEREAS, pursuant to that certain Credit Agreement dated as of October 28, 2016
(as the same may be amended, restated, supplemented and/or modified from time to
time, the “Credit Agreement”) by and among the Borrower, the other Loan Parties,
the Lenders, and Administrative Agent, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement);
WHEREAS, this Agreement is given as a condition to the loans, advances and other
extensions of credit available to Borrower under the Credit Agreement and is
intended to provide security for the payment and performance of the Obligations
owing by Borrower to the Secured Parties;
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with Administrative Agent as follows:
article 1    

LOAN AGREEMENT
1.1    Incorporation by Reference. This Agreement is entered into pursuant to
the terms and conditions of the Credit Agreement.
1.2    Definitions. Any capitalized term used but not otherwise defined herein
shall have the meaning given to it in the Credit Agreement; provided, that the
following terms shall have the meanings ascribed to them in the UCC: Accounts,
Chattel Paper, Commercial Tort Claims, Deposit


82956925

--------------------------------------------------------------------------------





Accounts, Documents, Equipment, General Intangibles, Goods, Instruments,
Inventory, Instruments, Investment Property, Letter-of-Credit Rights, Payment
Intangible, Software, and Supporting Obligations.
article 2    

GUARANTY
2.1    Guaranty of Payment.
(a)    Each Grantor hereby absolutely, unconditionally and irrevocably
guarantees to Administrative Agent (for the benefit of the Secured Parties) the
payment, in each case, whether now in existence or hereafter arising, of any and
all of the Obligations and including any such Obligations incurred after the
commencement of any proceeding under any Debtor Relief Law (including any
interest accruing under any Loan Document after the filing of a petition with
respect to any Loan Party under any Debtor Relief Law, whether or not allowed or
allowable as a claim in the related proceeding), as and when the same shall
become due and payable, whether at maturity, by acceleration or otherwise.
(b)    Each Grantor hereby unconditionally guarantees and agrees to timely
perform and comply with the due and punctual payment and the full and faithful
performance of and compliance with all of the terms, covenants, conditions and
agreements contained in the Loan Documents (and all renewals, extensions,
modifications and rearrangements thereof).
2.2    Maximum Guaranteed Amount. Notwithstanding any other provision of this
Agreement to the contrary, if the obligations of any Grantor hereunder would
otherwise be held or determined by a court of competent jurisdiction in any
action or proceeding involving any state corporate or similar Law or any Debtor
Relief Law, fraudulent conveyance or other Laws affecting the rights of
creditors generally, to be void, invalid or unenforceable to any extent on
account of the amount of such Grantor’s liability under this Agreement, then
notwithstanding any other provision of this Agreement to the contrary, the
amount of liability shall, without any further action by any Grantor or any
other Person, be automatically limited and reduced to the highest amount which
is valid and enforceable as determined in any such action or proceeding.
2.3    Continuing Nature. This Agreement shall be continuing and shall not be
discharged, impaired or affected by (i) the power or authority or lack thereof
of any Loan Party to incur or contract for the Obligations or to execute,
acknowledge or deliver any document, agreement or other instrument evidencing,
securing or otherwise executed in connection with the Obligations; (ii) the
regularity or irregularity, validity or invalidity, or enforceability or
unenforceability of the Obligations; (iii) any defenses (other than the payment
and performance of the Obligations in full) or counterclaims whatsoever that any
Loan Party may or might have to the payment or performance of the Obligations or
to the assertion of a default under any document, agreement or other instrument
evidencing, securing or otherwise executed in connection with the Obligations
including, but not limited to, lack of consideration, statute of frauds,
infancy, breach of warranty, lender liability, usury, fraud and statute of
limitations; (iv) the existence or non‑existence of any Loan Party as a legal
entity; (v) the transfer by any Loan Party of all or any part of the property
securing the Obligations;


2
82956925

--------------------------------------------------------------------------------





(vi) any right of setoff, counterclaim or defense (other than the payment and
performance of the Obligations in full) that any Grantor may or might have to
its respective undertakings, liabilities and obligations under this Agreement,
each and every such defense being hereby waived by each Grantor; or (vii) the
inability of Administrative Agent to claim any amount of interest, fees, costs,
or charges from any Loan Party pursuant to Section 506(b) of the Bankruptcy Code
of the United States.
2.4    Grantor’s Agreement To Pay. Subject to the terms and conditions of
Section 10.4 of the Credit Agreement, each Grantor further agrees, as the
principal obligor and not as a guarantor or surety only, to pay to
Administrative Agent, on demand, all costs and out-of-pocket expenses (including
court costs and reasonable legal expenses) incurred or expended by
Administrative Agent in connection with the enforcement of this Agreement.
2.5    Obligations Absolute. The obligations of each Grantor hereunder shall
remain in full force and effect without regard to, and shall not be affected or
impaired by the following, any of which may be taken without the consent of, or
notice to, any Grantor, nor shall any of the following give any Grantor any
recourse or right of action against Administrative Agent:
(a)    any express or implied amendment, modification, renewal, addition,
supplement, extension (including extensions beyond the original term) or
acceleration of or to any of the Loan Documents;
(b)    any exercise or non-exercise by Administrative Agent of any right or
privilege under this Agreement or any of the Loan Documents;
(c)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to Borrower, any
Grantor or any other guarantor (which term shall include any other party at any
time directly or contingently liable for any Loan Party’s obligations under the
Loan Documents) or any affiliate of any Loan Party or any action taken with
respect to this Agreement by any trustee or receiver, or by any court, in any
such proceeding, whether or not such Grantor shall have had notice or knowledge
of any of the foregoing;
(d)    any release or discharge of Borrower from its liability under any of the
Loan Documents or any release or discharge of any endorser, any Grantor, any
other guarantor, or of any other party at any time directly or contingently
liable for the Obligations (other than due to the payment and performance of the
Obligations in full);
(e)    any subordination, compromise, release (by operation of law or
otherwise), discharge, compound, collection, or liquidation of any or all of the
property or other collateral described in any of the Loan Documents or otherwise
in any manner, or any substitution with respect thereto;
(f)    any assignment or other transfer of this Agreement in whole or in part or
of any of the Loan Documents;
(g)    any acceptance of partial performance of the Obligations;


3
82956925

--------------------------------------------------------------------------------





(h)    any consent to the transfer of the Collateral or any portion thereof or
any other collateral described in the Loan Documents or otherwise; and
(i)    any bid or purchase at any sale of the Collateral or any other collateral
described in the Loan Documents or otherwise.
2.6    Waivers.
Each Grantor unconditionally waives any defense to the enforcement of this
Agreement, including:
(a)    all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Agreement;
(b)    any right to require Administrative Agent to proceed against Borrower,
any Grantor, or any guarantor at any time or to proceed against or exhaust any
security held by Administrative Agent at any time or to pursue any other remedy
whatsoever at any time;
(c)    the defense of any statute of limitations affecting the liability of
Grantor hereunder or the liability of Borrower, any other Grantor, or any
guarantor under the Loan Documents, or the enforcement hereof, to the extent
permitted by law;
(d)    any defense arising by reason of any invalidity or unenforceability of
(or any limitation of liability in) any of the Loan Documents or any disability
of Borrower, any Grantor, or any guarantor or of any manner in which
Administrative Agent has exercised its rights and remedies under the Loan
Documents, or by any cessation from any cause whatsoever of the liability of
Borrower, any Grantor or any guarantor;
(e)    without limitation on clause (d) above, any defense based upon any lack
of authority of the officers, directors, partners or agents acting or purporting
to act on behalf of any Loan Party or any principal of any Loan Party or any
defect in the formation of any Loan Party or any principal of any Loan Party;
(f)    any defense based upon the application by Borrower of the proceeds of the
Loans for purposes other than the purposes represented by Borrower to
Administrative Agent or intended or understood by Administrative Agent or
Grantor;
(g)    any defense based upon an election of remedies by Administrative Agent,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real or personal property security, or by deed in lieu
thereof, and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real or
personal property security, which destroys or otherwise impairs the subrogation
rights of Grantor or the rights of Grantor to proceed against Borrower, any
other Grantor, or any guarantor for reimbursement, or both;


4
82956925

--------------------------------------------------------------------------------





(h)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other aspects
more burdensome than that of a principal;
(i)    any defense based upon Administrative Agent’s election, in any proceeding
instituted under the Bankruptcy Code of the United States, of the application of
Section 1111(b)(2) of the Bankruptcy Code of the United States or any successor
statute;
(j)    any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code of the United States;
(k)    any duty of Administrative Agent to advise Grantor of any information
known to Administrative Agent regarding the financial condition of any Loan
Party and all other circumstances affecting such Loan Party’s ability to perform
its obligations to Administrative Agent, it being agreed that Grantor assumes
the responsibility for being and keeping informed regarding such condition or
any such circumstances; and
(l)    any right of subrogation, reimbursement, exoneration, contribution or
indemnity, or any right to enforce any remedy which Administrative Agent now has
or may hereafter have against any Loan Party or any benefit of, or any right to
participate in, any security now or hereafter held by Administrative Agent.
2.7    Subrogation. Each Grantor understands that the exercise by Administrative
Agent of certain rights and remedies may affect or eliminate such Grantor’s
right of subrogation against Borrower, any other Grantor, or any guarantor and
that such Grantor may therefore incur partially or totally nonreimbursable
liability hereunder. Nevertheless, each Grantor hereby authorizes and empowers
Administrative Agent, its successors, endorsees, and assigns, to exercise in its
or their sole discretion, any rights and remedies, or any combination thereof,
which may then be available, it being the purpose and intent of such Grantor
that the obligations hereunder shall be absolute, continuing, independent, and
unconditional under any and all circumstances. Notwithstanding any other
provision of this Agreement to the contrary, until the Termination Date, each
Grantor hereby waives and releases, to the fullest extent permitted by law, any
claim or other rights which such Grantor may now have or hereafter acquire
against Borrower, any other Grantor, or any other guarantor of all or any of the
obligations of such Grantor hereunder that arise from the existence or
performance of such Grantor’s obligations under this Agreement or any of the
other Loan Documents, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification, any right to participate in any
claim or remedy of Administrative Agent against Borrower or any Collateral which
Administrative Agent now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law, by
any payment made hereunder or otherwise, including the right to take or receive
from any Loan Party, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim or
other rights.
2.8    Additional Waivers. No Grantor shall be released or discharged, either in
whole or in part, by Administrative Agent’s failure or delay to (i) perfect or
continue the perfection of any


5
82956925

--------------------------------------------------------------------------------





lien or security interest in any collateral which secures the obligations of
Borrower, any Grantor, or any other guarantor, or (ii) protect the property
covered by such lien or security interest.
2.9    Subordination. Without limitation on the waivers and releases contained
herein, each Grantor:
(a)    subordinates all present and future indebtedness owing by any Loan Party
to such Grantor to the obligations at any time owing by such Loan Party to
Administrative Agent under the Loan Documents. Each Grantor assigns all such
indebtedness to Administrative Agent as security for this Agreement.
(b)    agrees to make no claim on such indebtedness until after the Termination
Date.
(c)    further agrees not to assign all or any part of such indebtedness without
the prior written consent of Administrative Agent, which consent may be granted
or withheld by Administrative Agent in its sole and absolute discretion. If
Administrative Agent so requests, (i) all instruments evidencing such
indebtedness shall be duly endorsed and delivered to Administrative Agent, (ii)
all security for such indebtedness held by such Grantor shall be duly assigned
and delivered to Administrative Agent, (iii) if an Event of Default has occurred
and is continuing, such indebtedness shall be enforced, collected and held by
Grantor as trustee for Administrative Agent and shall be paid over to
Administrative Agent on account of the Obligations but without reducing or
affecting in any manner the liability of Grantor under the other provisions of
this Agreement, and (iv) Grantor shall execute, file and record such documents
and instruments and take such other action as Administrative Agent reasonably
deems necessary or appropriate to perfect, preserve and enforce Administrative
Agent’s rights in and to such indebtedness and any security therefor. If Grantor
fails to take any such action, Administrative Agent, as attorney in fact for
each Grantor, is hereby authorized to do so in the name of such Grantor. The
foregoing power of attorney is coupled with an interest and cannot be revoked.
2.10    Guaranty With Respect to Borrower. Notwithstanding anything to the
contrary herein, solely with respect to Borrower, Obligations as used in this
Section 2 shall only refer to obligations under any Secured Cash Management or
Secured Hedge Agreements to the extent they fall under the definition of
“Obligations” and shall exclude any Excluded Swap Obligations.
article 3    

GRANT OF SECURITY INTEREST
3.1    Grant. To secure the prompt payment and performance of all Obligations,
subject to the last paragraph of this Section, each Grantor hereby grants to
Administrative Agent (for the benefit of the Secured Parties), a continuing
security interest in and Lien upon all personal property of such Grantor,
including all of the following property, whether now owned or hereafter
acquired, and wherever located (collectively, the “Collateral”):
(a)    all Accounts;


6
82956925

--------------------------------------------------------------------------------





(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including, but not limited each Commercial
Tort Claim listed on Schedule 3.1(a) attached hereto;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Payment Intangibles, Software and
Intellectual Property;
(g)    all Inventory, Equipment, fixtures and other Goods;
(h)    all Instruments;
(i)    all Investment Property, including, but not limited to, Grantor’s Equity
Interests in each Subsidiary;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Administrative Agent or a bailee or Affiliate of Administrative Agent, including
any cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral;
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing;
(o)    all proceeds resulting from Key-Man Policies; and
(p)    without limiting the generality of the foregoing, any and all of
Grantor’s rights (but none of its obligations), title and interests (including
security interests) under Permits and the Material Contracts.
Notwithstanding anything to the contrary contained in this Section 3.1(b),
Collateral shall not include (collectively, the “Excluded Collateral”): (i) any
rights or interest in any contract, lease, permit, license, charter or license
agreement covering real or personal property of any Grantor, as such, or any
Permit, if, to the extent and so long as under the terms of such contract,
lease, permit, license, charter or license agreement, or such Permit, or Laws
with respect thereto, the valid grant of a security interest or lien therein to
Administrative Agent is prohibited and such prohibition has not been or is not
waived or the consent of the other party to such contract, lease, charter or
license agreement, or Permit, has not been or is not otherwise obtained;
provided that the foregoing exclusion


7
82956925

--------------------------------------------------------------------------------





shall in no way be construed (x) to apply if any such prohibition is
unenforceable under Sections 9-401, 9-406(d), 9-407, 9-408 or 9-409 of the UCC
or other Laws or (y) so as to limit, impair or otherwise affect Administrative
Agent’s unconditional continuing security interests in and liens upon any rights
or interests of any Grantor in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement (including any
accounts), (ii) any Equity Interests of any Subsidiary (other than any
wholly-owned Subsidiary) if, to the extent and so long as under the terms of the
Organization Documents of such Subsidiary the valid grant of a security interest
or lien therein to Administrative Agent is prohibited and such prohibition has
not been or is not waived or the consent of the relevant third party has not
been or is not otherwise obtained; provided that the foregoing exclusion shall
in no way be construed (x) to apply if any such prohibition is unenforceable
under Sections 9-401, 9-406(d), 9-407, 9-408 or 9-409 of the UCC or other Laws
or (y) so as to limit, impair or otherwise affect Administrative Agent’s
unconditional continuing security interests in and liens upon any rights or
interests of any Grantor in or to monies due or to become due under any such
Equity Interests, (iii) any property which a Grantor has pledged or deposited
(in compliance with the Loan Documents) to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations,
insurance, surety and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, to the extent the terms
of such documents (or the applicable statute) prohibit a Lien for the benefit of
Administrative Agent (together with the items described in clauses (i) and (ii)
above, the “Restricted Assets”), (iv) any “intent to use” trademark applications
for which a statement of use has not been filed (but only until such statement
is filed and has been accepted), (v) any assets, listed on Schedule 3.1 hereto
in which Iberiabank has a security interest in (the “Iberia Assets”); provided
that, once Iberiabank releases its security interests in any of the Iberia
Assets, such released assets shall be Collateral, and (vi) any Equity Interests
of any Foreign Subsidiary (except for Equity Interests consisting of not more
than 65% of the voting power of all classes of capital stock (or other Equity
Interests) entitled to vote of any First Tier Foreign Subsidiary); provided that
the proceeds of any Restricted Asset shall be deemed to be Collateral.
3.2    Lien on Deposit Accounts; Cash Collateral. To further secure the prompt
payment and performance of all Obligations, each Grantor hereby grants to
Administrative Agent, a continuing security interest in and Lien upon all of
such Grantor’s right, title and interest in and to each Deposit Account (other
than any Excluded Collateral) of such Grantor, and any deposits or other sums at
any time credited to any such Deposit Account. Upon the occurrence of a Default
or an Event of Default, each Grantor authorizes and directs each bank or other
depository to deliver to Administrative Agent, on a daily basis, all balances in
each Deposit Account (other than any Excluded Collateral) maintained by such
Grantor with such depository for application to the Obligations then
outstanding. Each Grantor irrevocably appoints Administrative Agent as such
Grantor’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.
3.3    Other Collateral.
(a)    Commercial Tort Claims. Each Grantor shall promptly notify Administrative
Agent in writing if such Grantor has a Commercial Tort Claim (other than, as
long as no Default has occurred, a Commercial Tort Claim for less than
$1,000,000, individually or $3,500,000 in the aggregate) and, upon
Administrative Agent’s request, shall promptly execute such documents and


8
82956925

--------------------------------------------------------------------------------





take such actions as Administrative Agent reasonably deems appropriate to confer
upon Administrative Agent a valid and enforceable first priority Lien upon such
claim.
(b)    Certain After-Acquired Collateral. Each Grantor shall promptly notify
Administrative Agent in writing if, after the Closing Date, such Grantor obtains
any interest in any material Collateral consisting of Deposit Accounts, Chattel
Paper, Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Administrative Agent’s reasonable request,
shall promptly execute such documents and take such actions as Administrative
Agent reasonably deems appropriate to effect Administrative Agent’s valid and
enforceable first priority Lien upon such Collateral (in each case, other than
any Excluded Collateral or any Deposit Accounts maintained with Iberiabank (the
“Iberia Accounts”)), including obtaining any appropriate possession, or control
agreement, or use of commercially reasonable efforts to obtain Collateral Access
Agreements. If any Collateral is in the possession of a third party, at
Administrative Agent’s reasonably request, Grantors shall use commercially
reasonably efforts to obtain an acknowledgment that such third party holds the
Collateral for the benefit of Administrative Agent.
3.4    Rights of Administrative Agent. In addition to the rights and remedies
granted to Administrative Agent herein and in the other Loan Documents,
Administrative Agent shall have all of the rights and remedies of a secured
party under the UCC with respect to all of the Collateral.
article 4    

REPRESENTATIONS AND WARRANTIES
To induce Lenders to enter into the transactions contemplated by the Loan
Documents, each Grantor represents and warrants to the Administrative Agent and
the Secured Parties as follows (which representations and warranties shall
survive the execution and delivery of this Agreement and the funding of the
initial Loans):
4.1    Title to Collateral; Priority of Security Interest. Grantor has full,
complete, indefeasible and marketable title to all of the material Collateral
absolutely free and clear of any claims, defects, liens, security interests,
pledges, title retention agreements or other encumbrances other than the
Permitted Liens. Except as have been terminated or as pertains to a Permitted
Lien, no financing statement that names Grantor as a debtor or which lists any
of the Collateral as collateral (other than those which name Administrative
Agent as the secured party) has been filed in any place, and Grantor has not
signed any financing statement or any security agreement authorizing any other
secured party other than Administrative Agent to file any such financing
statement.
4.2    Mailing Address; Chief Executive Office; Principal Place of Business. The
address for Grantor as set forth in Schedule 5.12(b) to the Credit Agreement is
Grantor’s correct mailing addresses, and the address of Grantor’s chief
executive office or sole place of business.
4.3    Other Names. Grantor has not changed its name or used any other name or
any trade name within the five (5) year period immediately preceding the date of
this Agreement, except as disclosed to Administrative Agent in writing. Grantor
shall not change its name nor change or


9
82956925

--------------------------------------------------------------------------------





reorganize the type of business entity under which it does business except in
accordance with Section 7.20 of the Credit Agreement.
4.4    Location of Goods and Inventory. As of the date of this Agreement, all of
the Goods and Inventory are located only at the real property or leased
locations identified on Schedule 4.4 hereto, and none of the Goods or Inventory
is stored with, nor in the possession of, any bailee, warehouseman,
subcontractor, or other similar Person except as noted on Schedule 4.4 hereto.
4.5    Intellectual Property. Except as set forth on Schedule 4.5 hereto, as of
the date of this Agreement, Grantor has no registered Intellectual Property and,
except as set forth on Schedule 4.5, Grantor has no patents or trademarks issued
by, or the subject of pending applications in, the United States Patent and
Trademark Office or any similar office or agency in the United States or any
other country. Grantor has not abandoned any pending patent or trademark
application material to its business.
4.6    No Violation. This Agreement does not materially violate the provisions
of any material document, agreement or other instrument by which Grantor is
bound.
4.7    No Consent or Authorization. No consent or authorization is required as a
condition to the execution of this Agreement by Grantor other than those
described in Section 5.3 to the Credit Agreement.
4.8    Financial Condition. Grantor is fully aware of the financial condition of
the Loan Parties and their Subsidiaries;
4.9    Own Investigation. Grantor delivers this Agreement based solely upon
Grantor’s own independent investigation and understanding of the transaction of
which this Agreement is a part and in no part upon any representation or
statement of Administrative Agent with respect thereto. Grantor is in a position
to and hereby assumes full responsibility for obtaining any additional
information concerning the Loan Parties’ and their Subsidiaries’ financial
condition or business operations as Grantor may deem material to its obligations
hereunder and Grantor is not relying upon, nor expecting Administrative Agent to
furnish Grantor with, any information in Administrative Agent’s possession
concerning the Loan Parties’ and their Subsidiaries’ financial condition or
business operations.
4.10    Continuing Agreement. Grantor acknowledges and agrees that it hereby
knowingly accepts the full range of risk encompassed within a contract of
“continuing guaranty”, which risk includes, without limitation, the possibility
that the Loan Parties will incur or contract for additional indebtedness for
which Grantor will be liable hereunder
article 5    

COVENANTS
Until the Termination Date, each Grantor covenants and agrees with
Administrative Agent as follows:


10
82956925

--------------------------------------------------------------------------------





5.1    Offices. Grantor agrees (i) promptly to notify the Administrative Agent
in writing of any change in its chief executive offices or principal place of
business and (ii) not to effect or permit any such change unless all filings
have been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the
Collateral.
5.2    Books and Records.
(a)    Grantor will keep and maintain, at its own cost and expense, satisfactory
and complete books and records of and with respect to the Collateral, including
records of the status of any pending applications for material Intellectual
Property.
(b)    Grantor shall keep all books and records relating to the Collateral at
Grantor’s chief executive office or at one of its principal places of business.
(c)    Subject to the terms, conditions, and restrictions of the Credit
Agreement (including Section 6.10 of the Credit Agreement), Administrative Agent
shall at all reasonable times and during normal business hours and without
hindrance or delay, have access to the above-referenced books and records and
any other data relating to the Collateral and the right at all reasonable times
and during normal business hours to examine the same and to audit, inspect,
verify, check and make extracts or photocopies therefrom.
(d)    Without limiting the rights of Administrative Agent under the Credit
Agreement, following the occurrence and during the continuation of an Event of
Default, but subject to the terms, conditions and restrictions of Section 6.10
of the Credit Agreement, Administrative Agent shall have the right, at the cost
and expense of Grantor, to audit the books and records of Grantor concerning the
Collateral and to require Grantor to procure and deliver to Administrative
Agent, at Grantor’s own cost and expense, all reports and information pertaining
to the Collateral and to such portion of the financial condition and business
operations of Grantor as Administrative Agent may reasonably deem necessary.
(e)    Administrative Agent shall have a special property interest in all books
and records of Grantor pertaining to the Collateral and, at any time, upon the
reasonable request of Administrative Agent following the occurrence and during
the continuation of an Event of Default, Grantor shall, at its own cost and
expense, deliver all such books or records to Administrative Agent or its
designated representatives and shall deliver to Administrative Agent or its
designated representatives all original and other documents evidencing and
relating to the Collateral.
5.3    Equipment. Except as otherwise permitted by the Credit Agreement, Grantor
shall use its material Equipment solely in the conduct of the Loan Parties’ and
their Subsidiaries’ business.
5.4    Goods and Inventory. Grantor shall keep, store or regularly garage the
Goods and Inventory which are material to Grantor’s businesses in a careful,
secure and commercially reasonable manner at Grantor’s principal places of
business or at those locations identified on Schedule 4.4 hereto and, except for
sales of Goods or Inventory in the ordinary course of business and as otherwise
permitted under the Credit Agreement, shall not change the location of any item


11
82956925

--------------------------------------------------------------------------------





of the Goods or Inventory which are material to Grantor’s businesses without the
prior written consent of Administrative Agent, which consent shall not be
unreasonably withheld. Such consent will be deemed to have been given if
Administrative Agent fails to reply to the request for such consent within
fifteen (15) business days after such request is delivered pursuant to the
notice requirements found in the Credit Agreement.
5.5    No Transfers of Collateral. Notwithstanding that the Proceeds are
included within the definition of “Collateral” (and therefore subject to
Administrative Agent’s security interest hereby granted), Grantor shall not
transfer the Collateral or any portion thereof or any interest therein, except
to the extent expressly permitted by the terms and conditions of the Credit
Agreement.
5.6    Liens, Claims and Attachments. Grantor shall maintain the Collateral free
from all Liens and legal processes (other than Permitted Liens), and Grantor
shall notify Administrative Agent within ten (10) Business Days after receipt of
written notice of any Lien, attachment or judicial proceeding affecting any
material item of the Collateral in whole or in part.
5.7    Payment of Taxes, Assessments and Fees. Subject to Section 6.4 of the
Credit Agreement, Grantor shall pay all taxes, assessments and fees relating to
the ownership or use of the Collateral or any portion thereof as and when the
same shall be due and payable except for any of the foregoing contested in good
faith and subject to appropriate reserves.
5.8    Maintenance, Repairs and Replacements. Grantor shall keep and maintain,
or cause to be kept and maintained, all of the material tangible Collateral in
good condition, ordinary wear and tear excepted, and shall provide all
maintenance and service and make all repairs and replacements necessary for such
purpose, subject to Grantor’s reasonable determination of the economic viability
of such repair or replacement. If any parts or accessories forming part of the
material tangible Collateral become worn out, lost, destroyed, damaged beyond
repair or otherwise permanently rendered unfit for use, Grantor, at its own
expense, shall within a reasonable time replace such parts or accessories or
cause the same to be replaced by replacement parts or accessories that have a
value and utility at least equal to the parts or accessories replaced, subject
to Grantor’s reasonable determination of the economic viability of such repair
or replacement. All accessories, parts and replacements for or which are added
to or become attached to any of the tangible Collateral shall immediately be
deemed incorporated in the tangible Collateral and subject to the security
interest granted by Grantor under the Loan Documents.
5.9    Right to Inspect. Subject to the terms and conditions of the Credit
Agreement (including Section 6.10 of the Credit Agreement), Administrative Agent
shall have the right to inspect all of the tangible Collateral and all
maintenance and repair records relating thereto at all reasonable times.
5.10    Insurance. At its own expense, Grantor shall obtain and maintain
customary insurance for Grantor’s businesses covering the material tangible
Collateral for the full replacement value thereof. Grantor shall, upon
reasonable request, provide to Administrative Agent on an annual basis evidence
satisfactory to Administrative Agent of its compliance with the insurance
coverage requirements of this Section 5.10.


12
82956925

--------------------------------------------------------------------------------





5.11    Application of Insurance Proceeds. The Net Cash Proceeds of the
insurance maintained by Grantor and payable as a result of loss of or damage to
any of the tangible Collateral shall be applied in accordance with Section
2.5(b)(iii) of the Credit Agreement. Grantor irrevocably appoints Administrative
Agent as Grantor’s attorney-in-fact to make claim for, receive payment of, and
execute and endorse all documents, checks or drafts received in payment for loss
or damage under any of these insurance policies.
5.12    Financing Statements; Recording Costs; Possession of Collateral. Grantor
shall promptly execute, authorize and deliver to Administrative Agent any
financing or continuation statement or other documents required, or procure any
documents required (including termination statements, as necessary), to carry
out the transactions contemplated by the Credit Agreement and to maintain
Administrative Agent’s valid and enforceable (subject to Permitted Liens) first
priority Lien in all of the Collateral. Grantor shall pay all state and local
stamp or documentary taxes, recordation and transfer taxes, clerks’ fees and
filing fees, and all other costs to record such documents and to perfect and
maintain Administrative Agent’s valid and enforceable (subject to Permitted
Liens) first priority Lien in all of the Collateral. If any material portion of
the Collateral (other than cash) is of a type as to which it is necessary or
desirable for Administrative Agent to take possession of the Collateral in order
to perfect, or maintain the priority of, Administrative Agent’s security
interests, then at or prior to the Closing Date, to the extent reasonably
requested by the Administrative Agent, Grantor shall deliver such Collateral to
Administrative Agent, and, with respect to any such Collateral (other than cash)
acquired by Grantor after the Closing Date, to the extent reasonably requested
by the Administrative Agent, Grantor shall promptly deliver same to
Administrative Agent. A carbon, photographic, photocopy or other reproduction of
a security agreement (including this Agreement) or financing statement shall be
sufficient as a financing statement.
5.13    Supporting Materials. Grantor, upon the reasonable request of
Administrative Agent, shall provide Administrative Agent from time to time with:
(a) written statements or schedules identifying and describing the Collateral,
and all additions, substitutions, and replacements thereof, in such reasonable
detail as Administrative Agent may reasonably require; (b) copies of customers’
invoices or billing statements; (c) proof of the sale or lease of goods or
evidence of the satisfactory performance of services which gave rise to any
Accounts; and (d) such other schedules and information as Administrative Agent
may reasonably require. The items to be provided under this Section 5.13 shall
be in a form reasonably satisfactory to Administrative Agent and are to be
executed and delivered to Administrative Agent from time to time solely for
Administrative Agent’s convenience in maintaining records of the Collateral.
Grantor’s failure to give any of such items to Administrative Agent shall not
affect, terminate, modify or otherwise limit Administrative Agent’s security
interests in any of the Collateral.
5.14    Notification of Delays. Grantor, upon the reasonable request of
Administrative Agent, shall regularly advise Administrative Agent of any delay
in delivery or performance, or claims made, in regard to any of the Collateral.
5.15    Additional Covenants Relating to Accounts and Chattel Paper. Subject to
the terms and conditions of the Credit Agreement, upon the reasonable request of
Administrative Agent,


13
82956925

--------------------------------------------------------------------------------





at any time after the occurrence and during the continuation of an Event of
Default, Grantor shall deposit, or cause to be deposited, all checks, drafts,
cash and other remittances in payment of, or on account of payment of, any and
all Accounts and Chattel Paper (all of the foregoing herein collectively
referred to as “Items of Payment”) to an account (the “Collateral Account”)
designated by Administrative Agent at a bank or other financial institution
designated by Administrative Agent. Administrative Agent shall not be
responsible for the solvency of any such bank or other financial institution, or
the management and administration of the Collateral Account. Administrative
Agent alone shall have the power to access and make withdrawals from the
Collateral Account. Grantor shall deposit such Items of Payment for credit to
the Collateral Account within two (2) Business Days of the receipt thereof and
in precisely the form received, except for the endorsement of Grantor where
necessary to permit the collection of such Items of Payment, which endorsement
Grantor hereby agrees to make. Pending such deposit, Grantor will not commingle
any such Items of Payment with any of its other funds or property, but will hold
them separate and apart. Administrative Agent shall be entitled, from time to
time in Administrative Agent’s discretion, to apply the funds in the Collateral
Account against any of the Obligations. Once no Event of Default is outstanding,
Administrative Agent shall return all Items of Payment maintained in the
Collateral Account to Borrower.
5.16    Additional Covenants Relating to Intellectual Property.
(a)    Except in the Ordinary Course of Business or as otherwise permitted under
the Credit Agreement, Grantor will not transfer or grant an exclusive or
non-exclusive license relating to, or otherwise dispose of any material
intellectual property without the prior written consent of Administrative Agent,
(not to be unreasonably withheld or delayed).
(b)    Grantor shall not file any application for the issuance of a patent or
trademark with the United States Patent and Trademark Office or any similar
office or agency in the United States or any other country, unless Grantor has
notified Administrative Agent in writing of such action within 30 days
thereafter and, upon the reasonable request of Administrative Agent, Grantor
shall execute and deliver to Administrative Agent any and all assignments,
agreements, instruments, documents and such other papers as may be reasonably
requested by Administrative Agent to effect an assignment of such application to
Administrative Agent.
(c)    Grantor will not do any act, nor omit to do any act, whereby any such
patents or trademarks, once granted and which remain useful, in any material
respect, to Grantor’s business, may become abandoned or unenforceable, and
Grantor shall notify Administrative Agent promptly if it knows or has reason to
know of any reason why any application, material to the business, may become
abandoned, invalidated or the subject of any suit.
(d)    Grantor will render any assistance reasonably necessary to Administrative
Agent without cost in any proceeding before the United States Patent and
Trademark Office or any similar office or agency in the United States or any
other country to maintain each application, material to the business, for any
patents, copyrights, trademarks or other Intellectual Property, including,
without limitation, the filing of all renewals and the payment of all annuities.


14
82956925

--------------------------------------------------------------------------------





5.17    Notice to the Secured Party; Joinder by Grantor. Grantor will notify
Administrative Agent within ten (10) Business Days if Grantor should learn of
any unauthorized use or infringement of a material nature by any Person with
respect to any of the material Collateral. Following any such notice, if
reasonably requested by Administrative Agent, Grantor, at Grantor’s expense,
shall join with Administrative Agent in such action as Administrative Agent, in
its discretion, may deem advisable for the protection of the valid and
enforceable (subject to Permitted Liens) first priority Lien of Administrative
Agent.
article 6    

INDEMNIFICATION
THE GRANTORS, JOINTLY AND SEVERALLY, SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
(AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE LC ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING
THE BORROWER OR ANY GRANTOR, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE LC ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY
GRANTOR OR ANY SUBSIDIARY THEREOF, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO ANY GRANTOR OR ANY SUBSIDIARY THEREOF OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY GRANTOR, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE


15
82956925

--------------------------------------------------------------------------------





AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY GRANTOR AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH GRANTOR HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS
FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. THIS
SECTION 6 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM. THE
OBLIGATIONS CONTAINED IN THIS SECTION 6 SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND SHALL SURVIVE ANY TERMINATION, RELEASE, OR DISCHARGE EXECUTED BY
ADMINISTRATIVE AGENT IN FAVOR OF ANY GRANTOR OR ANY OTHER PARTY.
article 7    
DEFAULT AND REMEDIES
Upon the occurrence and during the continuation of an Event of Default
(including, without limitation, any Grantor’s breach of any representation or
warranty under this Agreement or violation or failure to perform under any of
the covenants contained in this Agreement, but subject to the terms of the
Credit Agreement), Administrative Agent shall immediately be entitled to
exercise, in addition to those available at law or in equity, all of the
following rights and remedies:
7.1    Collection. Administrative Agent may proceed directly and at once without
notice against any Grantor to collect and recover the full amount of the
liability hereunder, or any portion thereof, without proceeding against any Loan
Party or any other Person, or endorser, surety or guarantor, or foreclosing
upon, selling, or otherwise disposing of, or enforcing, or collecting or
applying any Collateral, Administrative Agent may then have as security for the
Obligations, and without enforcing or proceeding under any other guaranty.
7.2    Assemble Collateral. Administrative Agent may require any Grantor (at
such Grantor’s sole expense) to assemble and to forward promptly any or all of
the Goods, Equipment, Chattel Paper, and Inventory to Administrative Agent at
such location(s) as shall be reasonably required by Administrative Agent.
7.3    Take Possession. Without breaching the peace, Administrative Agent may
enter upon the premises where any Goods, Equipment, Chattel Paper, monies,
deposit accounts or rights to money are located and take immediate possession
thereof, by summary proceedings or otherwise, and Administrative Agent may
remove any of such items, all without liability of Administrative Agent to any
Grantor for or by reason of such entry, taking of possession or removal in the
absence of gross negligence thereof.


16
82956925

--------------------------------------------------------------------------------





7.4    Appointment of Receiver. Administrative Agent shall be entitled to
appointment of a receiver to take possession of and to manage all or any portion
of the Collateral. Administrative Agent may obtain such appointment without
notice to, or demand of any Grantor, on an ex parte basis before any court of
competent jurisdiction, and without regard to the adequacy of the Collateral as
security for the Obligations.
7.5    Sale of Collateral. Administrative Agent may sell, assign, and deliver or
otherwise dispose of or cause to be sold or otherwise disposed of, the whole or
any part of the Collateral, at one or more commercially reasonable public or
private sales, without demand or advertisement of the time or place of sale or
of any adjournment thereof, each of which is hereby expressly waived. The sale
or other disposition may be made for such price and upon such terms and
conditions as Administrative Agent may deem best in its exercise of its
commercially reasonable discretion. Administrative Agent shall apply the
proceeds from such sale or sales or such other disposition or dispositions:
first, to the settlement of all liens or claims on the Collateral with a lien
priority greater than that of Administrative Agent; second, to the payment of
all reasonable expenses connected with the assembly, preservation, preparation,
and sale or other disposition of the Collateral, including any trustees’ or
auctioneers’ fees, commissions or other expenses; third, to the payment of all
amounts due under the Loans and all other monetary Obligations; and fourth,
returning the excess, if any, to the Borrower. Each Grantor hereby expressly
waives all rights of appraisal, whether before or after the sale or other
disposition, and any right of redemption after the sale or other disposition.
Each Grantor shall have the right to redeem any of the Collateral up to the time
of the sale or other disposition by paying to Administrative Agent, the
aggregate amount of the Obligations, together with all costs incurred by
Administrative Agent in collecting such amounts or in enforcing its rights and
remedies hereunder, and any other monetary Obligations then due and owing.
7.6    Attorney-in-Fact. Each Grantor hereby irrevocably appoints Administrative
Agent as such Grantor’s attorney-in-fact, with power of substitution, to do each
of the following in the name of such Grantor and on its own behalf or in the
name of Administrative Agent or otherwise, for the use and benefit of
Administrative Agent, but at the cost and expense of such Grantor, and without
notice to such Grantor:
(a)    sign or authorize financing statements, continuation statements or other
recordable documents reasonably necessary to provide notice of the security
interest granted herein in the applicable public records;
(b)    following the occurrence of an Event of Default, notify the debtors or
other party(ies) obligated under any of the Accounts, Chattel Paper or General
Intangibles to make payments thereon directly to Administrative Agent, and to
take control of the cash and non-cash proceeds of any Collateral;
(c)    compromise, extend, or renew any of the Collateral or deal with the same
as it may deem advisable;
(d)    release, make exchanges, substitutions, or surrender all or any part of
the Collateral;


17
82956925

--------------------------------------------------------------------------------





(e)    following the occurrence of an Event of Default, remove from Grantor’s
places of business all books, records, ledger sheets, correspondence, invoices
and documents, relating to or evidencing any of the Collateral or without cost
or expense to Administrative Agent, make such use of Grantor’s place(s) of
business as may be reasonably necessary to administer, control and collect the
Collateral;
(f)    following the occurrence of an Event of Default, repair, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any Account Debtor;
(g)    demand, collect receipt for, and give renewals, extensions, discharges
and releases of, any of the Collateral;
(h)    following the occurrence of an Event of Default, institute and prosecute
legal and equitable proceedings to enforce collection of, or realize upon, any
of the Collateral;
(i)    settle, renew, extend, compromise, compound, exchange or adjust claims
with respect to any of the Collateral or any legal proceedings brought with
respect thereto;
(j)    following the occurrence of an Event of Default, endorse the name of
Grantor upon any items of payment relating to the Collateral or upon any proof
of claim in bankruptcy against an Account Debtor;
(k)    following the occurrence of an Event of Default, institute and prosecute
legal and equitable proceedings to reclaim any of the goods sold to any debtor
obligated on an Account, Chattel Paper, or General Intangible at a time when
such debtor was insolvent;
(l)    following the occurrence of an Event of Default, receive and open all
mail addressed to Grantor and notify the postal authorities to change the
addresses for the delivery of mail to Grantor to such addresses as
Administrative Agent may designate; and
(m)    following the occurrence of an Event of Default, execute and deliver on
behalf of Grantor one or more instruments of assignment of the Intellectual
Property (or application, letters patent or recording relating thereto), in form
suitable for filing, recording or registration.
The foregoing powers are coupled with an interest and are irrevocable so long as
any monetary Obligations remain outstanding. This appointment may be discharged
by any officer or attorney of such attorney-in-fact.
7.7    Right to Make Payments or Otherwise Cure. Administrative Agent may take
any actions, make any payments, or incur any reasonable expenses (including,
without limitation, the payment of filing fees, court costs, travel expenses and
reasonable attorneys’ fees) as may be necessary or appropriate to preserve,
defend, protect, maintain, record or enforce the Obligations, the Collateral, or
the assignment granted hereunder.
7.8    Intellectual Property Remedies. In addition to all other rights and
remedies, Administrative Agent, following the occurrence and during the
continuation of an Event of Default, shall have the following rights and
remedies with respect to intellectual property, each of which


18
82956925

--------------------------------------------------------------------------------





may be exercised without notice to, or consent by, any Grantor except as
expressly provided for herein:
(a)    Administrative Agent may require that Grantor immediately discontinue any
existing use of intellectual property and that Grantor not make further use of
intellectual property for any purpose whatsoever;
(b)    Upon ten (10) calendar days’ prior notice to Grantor, Administrative
Agent may grant one or more exclusive or non-exclusive license or licenses
relating to any of intellectual property for such term or terms, on such
conditions, and in such manner, as Administrative Agent shall in its sole
discretion deem appropriate. Such license or licenses may be general, special or
otherwise, and may be granted on an exclusive or non-exclusive basis throughout
the United States of America, its territories and possessions, and throughout
all foreign countries;
(c)    Upon ten (10) calendar days’ prior notice to any Grantor, Administrative
Agent may assign, sell or otherwise dispose of intellectual property Property or
any part thereof, either with or without special conditions or stipulations.
Administrative Agent shall have the power to purchase intellectual property or
any part thereof, and Administrative Agent shall also have the power to execute
all assurances and to perform all other acts which Administrative Agent may, in
its sole discretion, deem appropriate or proper to complete such assignment,
sale or disposition;
(d)    Administrative Agent may first apply the proceeds actually received from
any such license, assignment, sale or other disposition of intellectual property
to the reasonable costs and expenses thereof, including, without limitation,
reasonable attorneys’ fees and all legal, travel and other expenses which may be
incurred by Administrative Agent. Thereafter, Administrative Agent may apply any
remaining proceeds to such of the Obligations as Administrative Agent may in its
sole discretion determine. Each Grantor shall remain liable to Administrative
Agent for any expenses or the Obligations remaining unpaid after the application
of such proceeds, and Grantors will pay Administrative Agent on demand any such
unpaid amount; and
(e)    If any such license, assignment, sale or other disposition of
intellectual property (or any part thereof) is made after the occurrence of an
Event of Default under any of the Loan Documents, each Grantor shall supply to
Administrative Agent or Administrative Agent’s designee, such Grantor’s
knowledge and expertise relating to the manufacture and sale of the products
according to the patented inventions, such Grantor’s customer lists, and other
records relating to the distribution of any products related thereto.
article 8    

ADDITIONAL PROVISIONS
8.1    Independent and Separate Obligations. The obligations of each Grantor
hereunder shall be absolute and unconditional and are independent of the
obligations of such Grantor or of any other person, endorser, surety or
guarantor; and, in the event of any Default hereunder, a separate action or
actions may be brought and prosecuted against any Grantor whether or not such
Grantor


19
82956925

--------------------------------------------------------------------------------





is the alter ego of any Loan Party and whether or not such Grantor is joined
therein or a separate action or actions are brought against Borrower.
Administrative Agent’s rights hereunder shall not be exhausted until all of the
Obligations have been indefeasibly paid in full and performed (other than
Contingent Obligations not then due).
8.2    Deficiency. Each Grantor shall be and remain liable for all of the
Obligations remaining after crediting to such Grantor any net proceeds received
by Administrative Agent following exercise of any of its rights and remedies
hereunder.
8.3    Secured Cash Management Agreements and Secured Hedge Agreements. No
Secured Party that obtains the benefit of this Agreement shall have any right to
notice of any action or to consent to, direct or object to, any action hereunder
or otherwise in respect of the Collateral (including, without limitation, the
release or impairment of any Collateral) other than in its capacity as a Lender,
the LC Issuing Lender or the Administrative Agent, as applicable, and, in any
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, the Obligations
arising under any Secured Cash Management Agreement and any Secured Hedge
Agreement to the extent the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as it may request,
from the applicable Lender or Affiliate of a Lender, as the case may be. Each
Secured Party not a party to the Credit Agreement that obtains the benefit of
this Agreement shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of the Credit Agreement, and
that with respect to the actions and omissions of the Administrative Agent
hereunder or otherwise relating hereto that do or may affect such Secured Party,
the Administrative Agent and each of its Related Parties shall be entitled to
all the rights, benefits and immunities conferred under Section 9 of the Credit
Agreement.
8.4    No Duty to Act. Nothing contained in this Agreement or any of the other
Loan Documents shall be construed as requiring Administrative Agent to take any
particular enforcement or remedial action or combination of enforcement or
remedial actions at any time.
8.5    Bankruptcy.
(a)    All of the Obligations shall, at the option of Administrative Agent,
forthwith become due and payable if there shall be filed against Borrower a
petition in bankruptcy or for insolvency proceedings or for reorganization,
dissolution or liquidation, or for appointment of a receiver or trustee, or if
Borrower or any Grantor makes an assignment for the benefit of creditors. This
Agreement shall remain in full force and effect, without abatement, until the
Obligations have been paid or performed in full and all other obligations
guaranteed hereunder have been performed (other than Contingent Obligations not
then due) to the satisfaction of Administrative Agent, it being expressly
understood and agreed to by each Grantor that this Agreement shall continue to
be effective or shall be reinstated, as the case may be, if at any time payment,
in whole or in part, of any of the Obligations is rescinded, invalidated,
declared to be fraudulent or preferential, set aside or must otherwise be
restored or returned by Administrative Agent upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Grantor all as though such
payment had not been


20
82956925

--------------------------------------------------------------------------------





made, to Grantor or a trustee, receiver or any other party. Each Grantor
understands and agrees that in the event Administrative Agent is required to so
return all or any portion of a payment received from Borrower, such Grantor
shall be required to pay Administrative Agent for such amount.
(b)    So long as any of the obligations guaranteed hereunder shall be owing to
Administrative Agent, no Grantor shall, without the prior written consent of
Administrative Agent, commence or join with any other party in commencing any
bankruptcy, reorganization or insolvency proceedings of or against any Grantor.
Each Grantor understands and acknowledges that by virtue of this Agreement, it
has specifically assumed any and all risks of a bankruptcy or reorganization
case or proceeding with respect to such Grantor. As an example and not in any
way of limitation, a subsequent modification of the Obligations in any
reorganization case concerning any Grantor shall not affect the obligation of
such Grantor to pay and perform the Obligations in accordance with its original
terms. In any bankruptcy or other proceeding in which the filing of claims is
required by Law, each Grantor shall file all claims which such Grantor may have
against such Grantor or relating to any indebtedness of Borrower to such Grantor
and shall assign to Administrative Agent all rights of such Grantor thereunder.
If Grantor does not file any such claim, Administrative Agent, as attorney in
fact for each Grantor, is hereby authorized to do so in the name of such Grantor
or, in Administrative Agent’s discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of Administrative Agent’s
nominee. The foregoing power of attorney is coupled with an interest and cannot
be revoked. Administrative Agent or its nominee shall have the right, in its
reasonable discretion, to accept or reject any plan proposed in such proceeding
and to take any other action which a party filing a claim is entitled to do. In
all such cases, whether in administration, bankruptcy or otherwise, the person
or persons authorized to pay such claim shall pay to Administrative Agent the
amount payable on such claim and, to the full extent necessary for that purpose,
each Grantor hereby assigns to Administrative Agent all of such Grantor’s rights
to any such payments or distributions; provided, however, such Grantor’s
obligations hereunder shall not be satisfied except to the extent that
Administrative Agent receives cash by reason of any such payment or
distribution. If Administrative Agent receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this Agreement.
Notwithstanding anything to the contrary herein, the liability of each Grantor
hereunder shall be reinstated and revised, and the rights of Administrative
Agent shall continue, with respect to any amount at any time paid by or on
behalf of such Grantor on account of the Loan Documents which Administrative
Agent shall restore or return by reason of the bankruptcy, insolvency or
reorganization of such Grantor or for any other reasons, all as though such
amount had not been paid.
8.6    Remedies Not Limited; Partial Exercise. All of Administrative Agent’s
rights and remedies, whether provided under this Agreement, the other Loan
Documents, at law, in equity, or otherwise shall be cumulative and none is
exclusive. Such rights and remedies may be enforced alternatively, successively
or concurrently, and each Grantor hereby agrees that Administrative Agent may
enforce its rights separately hereunder with respect to individual items or
classes of Collateral without waiving or prejudicing in any respect
Administrative Agent’s rights hereunder with respect to any other items or
classes of Collateral. Administrative Agent may exercise any other right or
remedy which may be available to it under this Agreement, the Credit Agreement
or applicable Law, including, without limitation, the remedies set forth in
Article 8 of the Credit


21
82956925

--------------------------------------------------------------------------------





Agreement, or may proceed by appropriate court action to enforce the terms
hereof, to recover damages for the breach hereof, or to rescind this Agreement
in whole or in part.
8.7    Costs of Enforcement. Subject to Section 10.4 of the Credit Agreement,
each Grantor shall be liable for all costs reasonably incurred by Administrative
Agent or any Lender in collecting any sums owed to Administrative Agent under
the Loan Documents or in otherwise enforcing any of the Obligations (whether or
not suit is brought), including, without limitation, all reasonable attorneys’
fees and expenses, court costs, and reasonable costs of consultants, appraisers
and other advisors retained by Administrative Agent. In the event of any
Default, Administrative Agent may, in its own discretion, cure such Default and,
if it does so, any expenditures made for such purpose shall be added to the
principal of the Obligations.
8.8    Mitigation of Damages. To the extent permitted by Law, each Grantor
hereby waives any notice or other mandatory requirements of Law, now or
hereafter in effect, which might require Administrative Agent to sell, lease or
otherwise use any of the Collateral in mitigation of Administrative Agent’s
damages; provided, however, that such Grantor does not waive any legal
requirement that Administrative Agent act in a commercially reasonable manner.
8.9    No Waivers by Administrative Agent or Lender. No failure of
Administrative Agent or any Lender to exercise, or delay by Administrative Agent
or any Lender in the exercise of, any of its rights and remedies granted herein
following the occurrence of a Default or an Event of Default shall constitute a
waiver of any of Administrative Agent’s or any Lender’s rights with respect to
such Default or Event of Default or any subsequent Default or Event of Default
(whether or not similar). Any failure or delay by Administrative Agent or any
Lender to require strict performance by any Grantor of any of the provisions,
warranties, terms and conditions contained herein or in any other agreement,
document or instrument, shall not affect Administrative Agent’s or any Lender’s
right to demand strict compliance and performance therewith.
8.10    Waiver of Notice and Hearing Regarding Probable Cause by Grantor. Each
Grantor acknowledges being advised of a constitutional right, as to pre-judgment
relief as may be sought by Administrative Agent through the process of a court,
to notice and a court hearing to determine whether, upon default, there is
probable cause to sustain the validity of Administrative Agent’s claim and
whether Administrative Agent is entitled to possession of the Collateral. Being
so advised, each Grantor, in regard to such relief and to the fullest extent
permitted by Law, hereby voluntarily gives up, waives and surrenders any right
to a notice and hearing to determine whether there is probable cause to sustain
the validity of Administrative Agent’s claim. Any notices required pursuant to
any state or local law shall be deemed reasonable if mailed by Administrative
Agent to the persons entitled thereto at their last known addresses at least ten
(10) calendar days prior to disposition of the Collateral, and in reference to a
private sale, need state only that Administrative Agent intends to negotiate
such a sale.
8.11    Administrative Agent’s Actions. Administrative Agent may take or release
the Collateral or other security, may release any party primarily or secondarily
liable for any Indebtedness to Administrative Agent, may grant extensions,
renewals or indulgences with respect to such Indebtedness, and may apply any
other security therefor held by it to the satisfaction of such


22
82956925

--------------------------------------------------------------------------------





Indebtedness, all without prejudice to any of its rights or any Grantor’s
obligations hereunder or under any of the other Loan Documents.
8.12    Taxes. Subject to Section 3.1 of the Credit Agreement, all payments
hereunder shall be made without any counterclaim of setoff, free and clear of,
and without reduction by reason of, any taxes, levies, imposts, charges and
withholdings, restrictions or conditions of any nature (other than on the income
of Administrative Agent) (“Taxes”), which are now or may hereafter be imposed,
levied or assessed by any country, political subdivision or taxing authority,
all of which will be for the account of and paid by any Grantor hereunder. If
for any reason, any such reduction is made or any Taxes are paid by
Administrative Agent, subject to Section 3.1 of the Credit Agreement, Grantor
will pay to Administrative Agent the additional amounts as may be necessary to
ensure that it receives the same net amount that it would have received had no
reduction been made of Taxes paid.
8.13    Liability for Loss. Administrative Agent shall not be liable for any
loss to the Collateral in its possession, nor shall such loss diminish the debt
due, except for loss caused by Administrative Agent’s willful misconduct or
gross negligence.
8.14    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Grantor therefrom shall be
effective unless the same shall be in writing and signed by Administrative Agent
and each Grantor. No failure on the part of Administrative Agent to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right.
8.15    Notices. All notices hereunder shall be given in accordance with the
notice provisions in the Credit Agreement. Each Grantor agrees that ten (10)
Business Days’ prior notice of the time and place of any public sale of all or
any portion of the Collateral, or of the time after which a private sale of all
or any portion of the Collateral will be made, is commercially reasonable
notice.
8.16    Joint and Several Obligations. Each Grantor’s obligations hereunder are
joint and several obligation of all such Persons (including, without limitation,
all makers, endorsers, guarantors and sureties, if any) and shall be binding on
all such Persons and their respective heirs, executors, administrators, legal
representatives, successors and assigns.
8.17    Amendments and Modifications. The provisions of this Agreement shall
extend and be applicable to all renewals, amendments, extensions and
modifications of the Obligations and the documents, agreements and other
instruments evidencing, securing or otherwise executed in connection with the
Obligations, and all references to the Obligations and such documents,
agreements or instruments shall be deemed to include any renewal, extension,
amendment or modification thereof.
8.18    Further Assurances. Each Grantor will promptly and duly execute and
deliver to Administrative Agent such further documents and assurances and take
such further actions as Administrative Agent may from time to time reasonably
request in order to carry out the intent and


23
82956925

--------------------------------------------------------------------------------





purpose of this Agreement and to establish and protect the rights and remedies
created or intended to be created in favor of Administrative Agent hereunder.
8.19    Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, each Grantor, Administrative Agent, and their
respective successors and assigns.
8.20    Assignment. Each Grantor acknowledges that it may not assign any of its
rights or delegate any of its duties under this Agreement. Administrative Agent
may assign all of its right, title and interest in and to this Agreement and the
Collateral to any transferee of the Obligations where such Obligations are
transferred in accordance with the terms of the Credit Agreement.
8.21    Governing Law; Venue, etc.
(a)    Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
and thereby shall be governed by, and construed in accordance with, the law of
the State of New York.
(b)    Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, or any Secured Party of
the foregoing in any way relating to this Agreement or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York county and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Lender or any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in subsection (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.15. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.


24
82956925

--------------------------------------------------------------------------------





(e)    Each Grantor expressly acknowledges and agrees that the provisions of
this Section 8.21 are reasonable and made for the express benefit of
Administrative Agent.
8.22    Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
8.23    Termination of Agreement; Release of Security Interest. Upon the
Termination Date, this Agreement shall terminate without further action by
Administrative Agent; provided, however, that this Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against any Grantor for liquidation or reorganization, should any Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to Law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned. Upon
termination of this Agreement, Administrative Agent will execute and deliver to
each Grantor, at its expense, any releases, termination statements or similar
instruments of reconveyance as such Grantor may reasonably request. Upon the
Disposition of any Collateral (to the extent permitted under the Credit
Agreement) or of any Subsidiary (to the extent permitted under the Credit
Agreement), Administrative Agent will execute and deliver to each Grantor, at
its expense, any releases, termination statements or similar instruments of
reconveyance as such Grantor may reasonably request with respect to such
Collateral or such Subsidiary.
8.24    Severability. Any provision of this Agreement or of any related
instrument or document executed pursuant hereto which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by Law, each Grantor hereby waives any provision of law which renders any
provision hereof or thereof prohibited or unenforceable in any respect.


25
82956925

--------------------------------------------------------------------------------





8.25    Headings. The section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The exhibits attached hereto, are hereby incorporated by
reference as a part of the Agreement with the same force and effect as if set
forth in the body hereof.
8.26    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile,
portable document format (“PDF”) or other electronic means shall be as effective
as delivery of a manually executed counterpart of this Agreement. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Grantor and Administrative Agent. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
No party may raise the use of a facsimile, PDF or other electronic means, or the
fact that any signature was transmitted through the use of a facsimile, PDF or
other electronic means, as a defense to the enforcement of this Agreement.
8.27    Credit Agreement. Nothing contained herein is intended to, nor shall,
amend, modify or supplement the terms and conditions of the Credit Agreement or
any other Loan Documents, nor restrict in any way, any rights or remedies
Administrative Agent may have under the Credit Agreement or any of the other
Loan Documents.


[Signature Page Follows]


26
82956925

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
ADMINISTRATIVE AGENT:


COMPASS BANK



By: ___/s/ Latrice Tubbs ____________________
Name: Latrice Tubbs
Title: Vice President








1
82956925

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
GRANTORS


ATHAS ADMINISTRATIVE LLC


By:    Athas Health LLC, its sole member


By:     /s/ Matthew K. Maruca___________
Name:     Matthew K. Maruca
Title:     General Counsel


ATHAS HEALTH LLC


By:    Northstar Healthcare Subco, L.L.C.,
its sole member


By:     _/s/ Matthew K. Maruca___________
Name:    Matthew K. Maruca
Title:     General Counsel


ATHAS HOLDINGS LLC


By:    Athas Health LLC, its sole member


By:     /s/ Matthew K. Maruca____________
Name:    Matthew K. Maruca
Title:     General Counsel


BELLAIRE SURGICAL HOSPITAL HOLDINGS, LLC


By:     /s/ Matthew K. Maruca__________________
Name:    Matthew K. Maruca
Title:     General Counsel


CENTRAL DALLAS MANAGEMENT, LLC


By:     /s/ Matthew K. Maruca__________________
Name:    Matthew K. Maruca
Title:     General Counsel




[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------





CENTRAL MEDICAL SOLUTIONS LLC


By:     _/s/ Matthew K. Maruca_____________
Name:    Matthew K. Maruca
Title:     General Counsel




CHANDLER SURGERY CENTER, LLC


By:     _/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


CONCERTIS, LLC


By:     _/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


FIRST NOBILIS HOSPITAL, LLC


By:     __/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


FIRST NOBILIS HOSPITAL MANAGEMENT,
LLC




By:     _/s/ Matthew K. Maruca________________
Name:    Matthew K. Maruca
Title:     General Counsel


FIRST NOBILIS, LLC


By:     _/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca
Title:     General Counsel


FIRST NOBILIS SURGICAL CENTER, LLC




By:     _/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca
Title:     General Counsel


[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------





HERMANN DRIVE SURGICAL HOSPITAL, LP


By:    Northstar Healthcare General Partner,
L.L.C., its sole general partner


By:     _/s/ Matthew K. Maruca___________
Name:    Matthew K. Maruca
Title:     General Counsel


KUYKENDAHL ROAD SURGICAL
HOSPITAL, LLC




By:     __/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca
Title:     General Counsel


MARSH LANE SURGICAL HOSPITAL, LLC




By:     _/s/ Matthew K. Maruca__________________
Name:    _Matthew K. Maruca
Title:     General Counsel




MPDSC, LLC


By:     __/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca
Title:     General Counsel




[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------





NOBILIS HEALTH CORP.


By:     __/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


NOBILIS HEALTH MARKETING, LLC


By:     __/s/ Matthew K. Maruca_______________
Name:    Matthew K. Maruca
Title:     General Counsel


NOBILIS SURGICAL ASSIST, LLC


By:     ___/s/ Matthew K. Maruca_____________
Name:    Matthew K. Maruca
Title:     General Counsel


NOBILIS VASCULAR HOLDING
COMPANY, LLC


By:     __/s/ Matthew K. _Maruca_______________
Name:    Matthew K. Maruca
Title:     General Counsel


NORTHSTAR HEALTHCARE
ACQUISITIONS, L.L.C.


By:     __/s/ Matthew K Maruca _________________
Name:    Matthew K. Maruca
Title:     General Counsel


NORTHSTAR HEALTHCARE GENERAL
PARTNER, L.L.C.


By:     __/s/ Matthew K. Maruca__________________
Name:    Matthew K. Maruca
Title:     General Counsel


NORTHSTAR HEALTHCARE HOLDINGS,
INC.


By:     /s/ Matthew K. Maruca____________________
Name:    Matthew K. Maruca
Title:     General Counsel


[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE LIMITED PARTNER, L.L.C.


By:     __/s/ Matthew K. Maruca_____________
Name:    Matthew K. Maruca
Title:     General Counsel


NORTHSTAR HEALTHCARE
MANAGEMENT COMPANY, LLC


By:    Northstar Healthcare Acquisitions,
L.L.C., its sole member


By:     __/s/ Matthew K. Maruca______
Name:    Matthew K. Maruca
Title: General Counsel


NORTHSTAR HEALTHCARE SUBCO, L.L.C.


By:     __/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


NORTHSTAR HEALTHCARE SURGERY
CENTER – HOUSTON, LLC


By:    Northstar Healthcare Acquisitions,
L.L.C., its sole member


By:     __/s/ Matthew K. Maruca_________
Name:    Matthew K. Maruca
Title:     General Counsel






[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE SURGERY


CENTER – SCOTTSDALE, LLC


By:    Northstar Healthcare Acquisitions,
L.L.C., its sole manager


By:     /s/ Matthew K. Maruca____________
Name:    Matthew K. Maruca
Title:     General Counsel


ORACLE SURGERY CENTER, LLC


By:     _/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca
Title:     General Counsel


PEAK NEUROMONITORING ASSOCIATES –
TEXAS II, LLC


By:     __/s/ Matthew K. Maruca_______________
Name:    Matthew K. Maruca
Title:     General Counsel


PEAK SURGEON INNOVATIONS, LLC


By:     /s/ Matthew K. Maruca________________
Name:    Matthew K. Maruca
Title:     General Counsel


PERIMETER ROAD SURGICAL HOSPITAL,
LLC


By:     __/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


PHOENIX SURGERY CENTER, LLC


By:     ___/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------







PREMIER HEALTH SPECIALISTS, LLC


By:     _/s/ Matthew K. Maruca_______________
Name:    Matthew K. Maruca
Title:     General Counsel


SOUTHWEST FREEWAY SURGERY CENTER,
LLC


By:     __/s/ Matthew K. Maruca______________
Name:    Matthew K. Maruca
Title:     General Counsel


SOUTHWEST FREEWAY SURGERY CENTER
MANAGEMENT, LLC


By:     _/s/ Matthew K. Maruca_________________
Name:    Matthew K. Maruca_____________________
Title:     General Counsel________________________


SOUTHWEST HOUSTON SURGICAL
ASSIST, LLC


By:     /s/ Matthew K. Maruca___________________
Name:    Matthew K. Maruca_
Title:     General Counsel


THE PALLADIUM FOR SURGERY –
DALLAS, LTD.


By:    Northstar Healthcare General Partner,
L.L.C., its sole general partner


By:     __/s/ Matthew K. Maruca__________
Name:    Matthew K. Maruca
Title:     General Counsel


THE PALLADIUM FOR SURGERY –
HOUSTON, LTD.


By:     __/s/ Matthew K. Maruca________________
Name:    Matthew K. Maruca
Title:     General Counsel


[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------











[Signature Page to Guaranty and Security Agreement]
82956925

--------------------------------------------------------------------------------










82956925